Citation Nr: 0407576	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  01-01 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for scar, 
postoperative cyst removal, suboccipital area of the neck 
with tender nodule, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1948, and from May 1952 to January 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued a 10 percent 
disability evaluation for scar, postoperative cyst removal, 
suboccipital area of the neck with tender nodule. 

FINDING OF FACT

Scar, postoperative cyst removal, suboccipital area of the 
neck with tender nodule is no more than superficial, tender, 
and painful on objective examination.


CONCLUSION OF LAW

Scar, postoperative cyst removal, suboccipital area of the 
neck with tender nodule is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the February 2000 statement of the case, the RO provided the 
veteran with the old rating criteria for scars, superficial, 
tender and painful on objective demonstration, Diagnostic 
Code 7804.  In a letter dated in January 2004, the Board 
provided the veteran with the new rating criteria for skin.
 
Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a September 1999 letter, the RO stated that if 
the veteran had received treatment for his claimed 
disability, to furnish the name and address of the doctor or 
hospital providing that treatment, and the condition treated 
and the date(s) of treatment, so the RO could request those 
records for him.

In an April 2001 VCAA letter, under a heading entitled "VA's 
Duty to Assist You in Obtaining Evidence for Your Claim," 
the RO stated that it would help the veteran obtain medical 
records, employment records, or records from other Federal 
agencies, but that the veteran had to provide the RO with 
sufficient information so that it could obtain the records 
from the appropriate person or agency.  The RO stressed that 
it was still the veteran's responsibility to make sure that 
the records were received by it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA examination 
reports and the private treatment records identified by the 
veteran.  In a statement dated February 2004, the veteran 
indicated that he had no further evidence or argument to 
present.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of an increased 
evaluation for scar, postoperative cyst removal, suboccipital 
area of the neck with tender nodule, a substantially complete 
application was received on August 27, 1999.  Thereafter, in 
a rating decision dated in December 1999, that issue was 
denied.  Only after that rating action was promulgated did 
the AOJ, in April 2001, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



II.  Factual Background

In a rating decision dated in March 1963, service connection 
for a subcutaneous mass, suboccipital area of the neck, 
probably sebaceous cyst, was granted with a noncompensable 
evaluation under Diagnostic Code 7819.  A January 1973 VA 
special surgical examination report noted that the veteran 
had recently had the sebaceous cyst of the suboccipital 
region excised, that it was completely removed, and that 
there was a residual 3 centimeter scar in the midline 
occipital area which was well-healed and of no consequence.  
A June 1988 rating decision continued a noncompensable 
evaluation under Diagnostic Code 7800, relabeling the 
disability as sebaceous cyst, postoperative status, residual 
two-inch surgical skin scar.  In an April 1996 rating 
decision, the RO increased the evaluation to 10 percent 
disabling under Diagnostic Code 7804.

In an August 1999 statement, the veteran asserted that the 
condition of his neck had gotten worse, that he could not 
bend his neck and that it was very difficult to get a good 
night's rest.

In a November 1999 VA examination report, the veteran 
complained of stiffness in his neck for the past three years, 
and difficulty rotating his neck from side to side.  He was 
unable to get comfortable to sleep.  He had headaches three 
to four times per week for a half a day at a time.  They were 
occipital in location, throbbing, and associated with 
dizziness, but no nausea or vomiting.  He reported getting 
some diplopia with the headaches.  There was no past history 
of headaches.

The examiner noted a fine, transverse, 3 centimeter scar in 
the left occiput.  There was an area superior and lateral to 
the scar, which was another fine scar, so that if the two 
together were measured contiguously, the scar would be 5 
centimeters in length.  The scar was not elevated or 
depressed.  There was some induration.  The scar was very 
thin and slightly hypopigmented, but it was not noticeable 
when viewed from several feet away.  The cervical spine had 
flexion from zero to 25 degrees, and extension from zero to 
20 degrees.  The veteran was able to laterally flex from zero 
to 20 degrees to the right and from zero to 10 degrees to the 
left.  He could only rotate from zero to 10 degrees to the 
right and zero to 15 degrees to the left.

The diagnosis was status post surgery for an occipital mass, 
which was not definitely there on examination.  The veteran's 
complaints of limitation of motion were probably unrelated to 
the scar, or the process that prompted the surgery.  The 
examiner noted that he would obtain cervical spine x-rays and 
if they showed evidence of prominent spondylitic changes, 
than he would assume that the processes were unrelated.

A November 1999 VA x-ray report of the cervical spine noted 
marked spondylosis deformen.  The soft tissues appeared 
normal, and there was no evidence of fracture, injury, or 
degenerative change of the C1-C2 relationship.  

In a December 1999 statement, the veteran asserted that he 
could not sleep on his left side or in any position that 
would put pressure on the left back of his neck.  He stated 
that he had to turn his whole body in order to look behind 
him, and that it was worse in cold weather.  He requested 
that VA consider the pain and suffering he was going through.

In a February 2000 statement, the veteran asserted that the 
entire cyst was not removed from the left back of his neck in 
Korea in 1955 because during the surgery he passed out, so 
the surgeon ceased the operation and stitched the incision.  
He stated that the part of the cyst remained inside and had 
grown, causing stiffness, pain, and limitation of motion of 
his neck.

In a statement dated June 2000, a private physician noted 
that the veteran had a rather difficult time with a large 
tender cyst, measuring 4 X 2.5 centimeters just below the 
occipital area of the head.  He noted that there was a 
moderate amount of cervical pain which he was sure was from 
cervical osteoarthritis.  He noted that this was an extremely 
painful and tender area.  The physician noted that the cyst 
was removed in the past and that he had no explanation why 
the veteran continued to have as much difficulty with it.  He 
noted that the veteran certainly appeared to have more 
disability than 10 percent, and that the veteran should be 
given a reconsideration of his disability.

In a July 2000 VA examination report, the examiner noted that 
the veteran had a 2 cm X 2 cm mass in the posterior occipital 
area that was tender to palpation, and that he had decreased 
range of motion in the neck in all ranges.  The diagnosis was 
benign growth.

In a statement dated in December 2000, the veteran recorded 
over a three-day period the trouble he had been having with 
the cyst, noting that it was itching and causing him pain 
while he was sleeping.  He stated that he had this trouble on 
a daily basis.

In a December 2000 Decision Review Officer (Decision Review 
Officer) conference report, it was noted that the veteran 
contended that his cyst resulted in headaches, limitation of 
motion, and pain.  

In a December 2000 private outpatient treatment report, it 
was noted that the veteran had a slight area of nodularity 
along the hair line on the back.  There were no obvious 
sebaceous cysts, lipomas, or other masses noted.  The 
indurated or tender area measured 4 to 5 centimeters in 
diameter.  In addition to this complaint, the veteran had a 
great deal of complaints along the cervical spine which the 
examiner noted might be consistent with cervical disk 
syndrome or possibly simple osteoarthtritis.

In a December 2000 letter, a private physician noted that the 
veteran had a chronically inflamed painful indurated area in 
the posterior aspect of his neck, that remained painful and 
disabling, and that the veteran had a great deal of 
discomfort, especially with lying or turning his head in 
certain directions.  He had no drainage or evidence of 
infections from the lesion.  He did not palpate a mass or a 
nodule that could be easily excised.  He stated that the 
lesion did constitute a significant disability which 
warranted compensation.



III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the old Diagnostic Code 7800 (effective prior to August 
30, 2002), a zero percent disability rating is warranted for 
scars, disfiguring, head, face or neck, slight; a 10 percent 
disability evaluation is warranted for scars, disfiguring, 
head, face or neck, moderate; disfiguring; a 30 percent 
disability evaluation is warranted for scars, disfiguring, 
head, face or neck, severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

Under the new Diagnostic Code 7800 (effective from August 30, 
2002), a 10 percent disability evaluation is warranted for 
disfigurement, head, face, or neck, with one characteristic 
of disfigurement; a 30 percent disability evaluation is 
warranted for disfigurement of the head, face, or neck, with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  The eight characteristics 
of disfigurement are (1) a scar five or more inches (13 or 
more cm) in length, (2) a scar at least one-quarter inch (.6 
cm) wide at the widest part; (3) the surface contour of the 
scar is elevated or depressed on palpation; (4) the scar is 
adherent to the underlying tissue; (5) the skin is hypo- or 
hyper-pigmented in an area exceeding six square inches; (6) 
the skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.)in an area exceeding six square inches; (7) the 
underlying soft tissue is missing in an area exceeding six 
square inches; and (8) the skin is indurated and inflexible 
in an area exceeding six square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).  

Under the previous Diagnostic Code 7804 (effective prior to 
August 30, 2002), scars, superficial, tender and painful on 
objective demonstration warranted a 10 percent disability 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).

Under the current Diagnostic Code 7804, scars, superficial, 
painful on examination, warrant a 10 percent disability 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).  

Under the previous Diagnostic Code 7806 (effective prior to 
August 30, 2002), eczema manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  Dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent disability rating.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for scar, 
postoperative cyst removal, suboccipital area of the neck 
with tender nodule.

The veteran currently has a 10 percent disability evaluation 
for scar, postoperative cyst removal, suboccipital area of 
the neck with tender nodule.  This is the maximum evaluation 
allowed under Diagnostic Code 7804 under either the old or 
new regulations.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The veteran would not warrant a higher evaluation under 
Diagnostic Code 7806, under either the old or new 
regulations.  Under old Diagnostic Code 7806, a 30 percent 
evaluation would be warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  In a 
December 2000 statement, the veteran recorded over a three-
day period episodes of itching caused by the cyst, which he 
stated kept him awake every night.  The veteran did not 
complain of itching in his other statements, however.  The 
medical reports do not indicate itching, by the veteran or 
the examiner.  The veteran's consistent complaints were of 
pain, headaches, and limitation of motion.  There were no 
reports of exudation, extensive lesions, or marked 
disfigurement.  In the December 2000 letter, the private 
physician noted that there was no drainage or evidence of 
infection.  The Board finds there is complaint of itching, 
but it is not constant, and that the disability picture more 
nearly approximates the criteria for the 10 percent 
disability rating under Diagnostic Code 7806.  

The veteran would not warrant a higher evaluation under new 
Diagnostic Code 7806, which provides for a 30 percent 
disability evaluation for dermatitis or eczema covering 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2003).  The scar was approximately 5 centimeters in 
length, and did not cover 20 to 40 percent of the entire body 
or 20 to 40 percent of the exposed area affected.  Evidence 
of systemic therapy such as corticosteroids or other 
immunosuppressive drugs is not of record.  

The veteran would not warrant a compensable evaluation under 
old Diagnostic Code 7800, which provides for a zero percent 
disability rating for scars, disfiguring, head, face or neck, 
slight; a 10 percent disability evaluation for scars, 
disfiguring, head, face or neck, moderate; disfiguring; and a 
30 percent disability evaluation for scars, disfiguring, 
head, face or neck, severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  In the 
November 1999 VA examination report, the examiner noted that 
the scar was fine, not elevated or depressed, very thin, and 
approximately 5 centimeters in length.  There was some 
induration and slight hypopigmentation, but it was not 
noticeable when viewed from several feet away.  In the 
December 2000 private outpatient treatment report, the 
physician noted a slight area of nodularity, with no obvious 
sebaceous cysts, lipomas, or other masses.  The Board finds 
that the disfigurement, if any, is no more than slight, 
warranting a noncompensable evaluation under old Diagnostic 
Code 7800.

The veteran would not warrant a compensable evaluation under 
new Diagnostic Code 7800, which provides for a 10 percent 
disability evaluation for disfigurement, head, face, or neck, 
with one characteristic of disfigurement, and for a 30 
percent disability evaluation for disfigurement of the head, 
face, or neck, with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  The eight 
characteristics of disfigurement are (1) a scar five or more 
inches (13 or more cm) in length, (2) a scar at least one-
quarter inch (.6 cm) wide at the widest part; (3) the surface 
contour of the scar is elevated or depressed on palpation; 
(4) the scar is adherent to the underlying tissue; (5) the 
skin is hypo- or hyper-pigmented in an area exceeding six 
square inches; (6) the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches; (7) the underlying soft tissue is missing in an area 
exceeding six square inches; and (8) the skin is indurated 
and inflexible in an area exceeding six square inches.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  The veteran 
does not have any characteristics of disfigurement.  
Regarding width, the examiner in the November 1999 VA 
examination report noted that the scar was very thin.  
Regarding length, the scar was only five centimeters in 
length; 13 or more centimeters in length is considered 
disfiguring.  Regarding surface contour, in the November 1999 
VA examination report the scar was not elevated or depressed.  
There was no evidence that the scar was adherent to 
underlying tissue.  Regarding pigmentation, the examiner 
noted slight hypopigmentation in the November 1999 VA 
examination report, but it did not exceed six square inches, 
as the scar was only approximately 5 centimeters long; the 
hypopigmentation must cover an area of 6 square inches to be 
considered disfiguring.  Regarding skin texture, it was not 
shown to be abnormal.  There was no evidence that the 
underlying soft tissue was missing in an area exceeding six 
square inches.  Regarding induration, it was noted to be 
present, but as with the hypopigmentation, it did not cover 
an area exceeding six square inches, as the scar was only 
approximately 5 centimeters long and the cyst measured only 4 
x 2.5 centimeters.  Finally, there was no visible or palpable 
tissue loss with either gross distortion or asymmetry of two 
features or paired sets of features.  The Board finds that 
the veteran does not exhibit any characteristics of 
disfigurement and thus does not warrant a compensable 
evaluation under new Diagnostic Code 7800.

The Board notes that the veteran has asserted that the cyst 
has caused him pain and limitation of motion of the neck.  
The examiner in the November 1999 VA examination report 
stated that the veteran's complaints of limitation of motion 
were probably unrelated to the scar, or the process that 
prompted the surgery.  He noted that if the cervical spine x-
rays showed evidence of prominent spondylitic changes, than 
he would assume that the processes were unrelated.  A 
November 1999 VA x-ray report of the cervical spine noted 
marked spondylosis deformen.  In a June 2000 statement, a 
private physician noted that there was a moderate amount of 
cervical pain which he was sure was from cervical 
osteoarthritis.  He noted that the cyst was removed in the 
past and that he had no explanation why the veteran continued 
to have as much difficulty with it.  The Board notes that the 
cause of the veteran's pain and limitation of motion of the 
neck is a matter of medical etiology.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992).  The veteran does not 
have the requisite knowledge to opine on a matter of medical 
etiology.  Based on the above noted medical reports, the 
Board finds that the pain and limitation of motion was not 
caused by the cyst.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for scar, postoperative cyst removal, 
suboccipital area of the neck with tender nodule, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds that the evidence did not show 
that this case presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board concludes that 
referral of this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.



ORDER

Entitlement to an increased evaluation for scar, 
postoperative cyst removal, suboccipital area of the neck 
with tender nodule is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



